 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the employees involved were an accretion to the contract unit andwere therefore covered by the contract.16 In addition, the arbitrationproceeding was fair and regular and free from any procedural in-infirmity which might render the award unacceptable. 17In view of the foregoing, we find it will effectuate the policies andpurposes of the Act to honor the arbitration award.We, accordingly,find that the contract between the Employer and the Intervenor coversthe employees sought herein, and that, since the petition is untimelywith respect to such contract, the contract is a bar to the petition.[The Board dismissed the petition.]MEMBERS RODGERS and BROWN took no part in the consideration ofthe above Decision and Order.le See, for example,Simmons Company,126 NLRB 656, where the Board held thatemployees in the employer'snew mattress department were an accretion to a contractunit covering all production and maintenance employees working in the employer's "Liv-ing Room Division"because both groups of employees were engaged in the "same func-tional activity" and the twooperationswere "closelyintegrated"Here, as noted,clerkswho are coveredby the contractperform and have performed work identical to thatperformedby janitorsand bottle sorters, and,in addition,the recordestablishes thatjanitors and bottlesorters areunder thesame supervisionas clerks.While the terms ofthe multiemployer contract had not been applied tojanitorsand bottle sorters, as noted,as soon as the Intervenor discoveredthat the Employerwas hiring these employees on afull-time basis,it sought to have theseemployeescovered by the contract.The principleofNorthAme,ican Aviation,Inc,127 NLRB356, and similar cases, would therefore beinapposite.17While the Petitionerwas not a party to the arbitration,as already indicated, itspositionwasvigorouslydefendedby the Employer, which at alltimes maintained, inagreementwith the Petitioner, that the contractdid not cover the employees soughtherein.SeeInternational Harvester,supra.Although MemberFanning dissented inInternational Harvesterbecause of his agree-ment with the Trial Examiner,who had relied,inter alia,on the absenceof the allegeddiscriminateefrom the arbitrationproceedings even though his position had been vigor-ously espoused by the company, he is of the view that thecircumstances of this case areso different fromInternationalHarvesterthat the absenceof the Petitioner from thearbitrationproceeding here does not bar its acceptanceby the Board.Allied Chemical Corporation,National Aniline Division(Colum-bia Plant)andDistrict 50, United Mine Workers of America.Case No. 11-CA-2043. June 27, 1963DECISION AND ORDEROn March 11, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in unfair labor practices as alleged inthe complaint, and recommending that the complaint be dismissed, asset forth in the attached Intermediate Report. Thereafter, the Charg-ing Party filed exceptions to the Intermediate Report and a support-ing brief.143 NLRB No. 37. ALLIED CHEMICAL CORP., NATIONAL ANILINE DIVISION261Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard before Trial Examiner Frederick U. Reel at Columbia, SouthCarolina, on January 29 to 30, 1963, pursuant to a charge filed October 5, 1962,1a complaint issued November 30, and an answer filed December 7. The basic issuesare whether Respondent, herein called the Company, violated Section 8(a)(3) and(1) by discharging one Garland G. (Red) Williams, and violated Section 8(a)(1) bycertain statements allegedly made to Williams or (on one occasion) to his wife.The Company urged that Williams was discharged for proper cause, and denied thatitssupervisorsmade the intimidatory statements attributed to them.Upon con-sideration of the entire record, including my observation of the witnesses, and afterdue consideration of the briefs filed by the Company and by General Counsel, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDThe pleadings establish and I find that the Company, a nationwide producer ofchemicals and related products, is engaged at its Irmo, South Carolina, plant in manu-facturing goods for interstate commerce, and annually both receives and ships goodsin interstate commerce valued in excess of $50,000. I find, in accordance with thepleadings, that the Company is engaged in commerce within the meaning of Section2(6) of the Act.Uncontradicted testimony establishes that District 50, United MineWorkers of America, herein called the Union, is a labor organization within themeaning of the Act, and I so find.IITHE ALLEGED UNFAIR LABOR PRACTICESGeneral Counsel's entire case except in one minor respect was presented throughthe testimony of Williams, whose discharge on October 3 gives rise to the main issue?Williams' testimony, uncorroborated and in many respects sharply contradicted bycompany witnesses, would, if credited, establish violations of Section 8(a)(1) and(3) of the Act.From November 1961 until his discharge Williams was employed as a maintenancemechanic, responsible for the repair and upkeep of certain large draw twist ma-chines.He became active in the Union in March, distributing union cards andsoliciting for the Union on company time until early June when he learned that suchsolicitation was not protected by the Act.At that time Williams was suspended for7 days for violating a company rule against interfering with production; the precedingApril he had received a written warning for "leaving job and conducting personalbusiness [not a union matter] on company time." According to Williams, Mainte-nance Superintendent Todd told Williams at the time of the June suspension that Wil-liams would be terminated immediately in the event he was guilty of any infractionof the rules.1Unless otherwise indicated all dates herein refer to 1962.In addition to calling Williams as a witness, General Counsel called only Williams'wife, who testified as to a single episode allegedly violative of Section8(a) (1), and oneother witness solely to establish that the Unionis a labororganization. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliams testified to a conversation he allegedly had with Todd early in August inwhich Todd berated him for his stupidity in continuing his union activity and toldhim he wassureto "get caught" and was "going to be fired." Todd, according toWilliams, advised him to "quit that foolishness," and added that he (Todd) wouldcall a meetingof the employees at which he would announce revocation of theircoffee breaks and cafeteria privileges and advise them that these "strenuous condi-tions" were being imposed because of Williams.Williams also testified to a conversation later in August with one Ben Redfearn,who at the time was Williams' supervisor, but who at the time of hearing was em-ployed by another concern in another State.According to Williams, Redfeam ad-vised him to remove union literature from his toolbox, told him to quit the unionactivity and mind his own business, and warned him that the supervisors were watch-ing him and waiting for him to make a mistake which would result in his dischargeRedfearn further stated, according to Williams, that if Williams would "quit thisfoolishness,"Redfearn would speak to the supervisors, get Todd to remove thecondition that Williams would be discharged for his next infraction of rules, and tryto get Williams' record "wiped clear in the Personnel Office."Turning to the events of October 2 and 3 which culminated in his discharge,Williams testified that on October 2 in the course of performing maintenance workon the machines, he found it necessary on two occasions to delay the work of one ofthe production crews.He also testified that while he was working, one member of thecrew, Frances Bright, mentioned to him that her car had broken down on the highwaythe night before.According to Williams, he replied only that she should havecalled for help as it was dangerous for a woman to stand on the highway at night for2 hours, and "that is about all that was said."The next morning, October 3, Williams was again checking one of the machineswhich was being operated by the same crew he had delayed the day before. Accord-ing to Williams, he said "good morning" to two of the girls on the crew, Bright andSherry Free.He testified that he then asked Free certain necessary questions con-cerning the manner in which the machine was operating, but she replied in a loudvoice that she could not talk to him.When he replied, according to his testimony,that he needed this information to effect the repairs, she again "hollered" that shecould not talk to him as management had been complaining over low production.Williams testified that he then went to work on the machine, and was busily soengaged when Bob Jones, supervisor of the crew, told him to accompany Jones tothe production office.According to Williams, he waited outside the production office while Jones con-ferred with Richard Beals, superintendent of production, and with Ray Wood, Wil-liams' supervisor.Williams testified that he was then summond into the office, whereJones accused him of talking to a girl for 5 minutes at her machine.Williams testi-fied that he denied the accusation, that Wood said it was sometimes necessary forhismen to talk to the girls, and that Beals refused to hear Williams' explanation butordered him back to work and asked for a written report to be placed in Williams'personnel folder.Later that day Williams, at the direction of his supervisor, wentto the office of Industrial Relations Superintendent Coffin. where Coffin notifiedWilliams he was discharged.According to Williams, Coffin stated that he had areport on Williams' having talked to a girl 5 minutes that morning, brushed aside Wil-liams' statement that the conversation lasted only 1 minute, and stated that heneither knew nor wanted to know what had been the subject matter of the conversa-tion.Williams further testified that Maintenance Superintendent Todd, who waspresent in Coffin's office, reminded Williams of the numerous warnings to cease hisactivities which Williams had ignored, and that on their way out of the office Todd re-minded Williams of their August conversation in which Todd had told Williamshe was "stupid." Finally Williams testified that "quite a few times" he had seen fore-men engage in apparently idle conversation and laughter with the girls while thelatter were engaged in production work.Redfearn and Todd, called as company witnesses, substantially contradicted Wil-liams' testimony with respect to the alleged August conversations, except that Red-fearn admitted telling Williams and other mechanics not to bring any literature ofany kind into the plant, as he wanted them to work, not to read.With respect to thedischarge, the Company introduced evidence that on October 2, Doff Crew Instruc-tressBickley had complained that Williams had interfered with the work of hercrew by talking to members, and that the next morning Foreman Jones saw Williamstalking to Frances Bright, a trainee member of the crew, and timed the conversationas lasting 5 minutes. Jones made a written report of this infraction of company ALLIED CHEMICAL CORP., NATIONAL ANILINE DIVISION263rules, and after the matter was reviewed by various officials in the company hier-archy,Williams was discharged in view of his repeated offenses of this nature.As the foregoing summary indicates, what is involved here is fundamentally aquestion of credibility.Upon careful consideration of the entire record, I credit thetestimony of the company officials and former officials insofar as they testified thatWilliams was discharged for repeated infractions of company rules, and insofar asthey denied the intimidatory antiunion statements he attributed to them. In makingthis resolution of credibility I have been motivated by the following considerations:the demeanor of the witnesses; the comparatively disinterested character of thetestimony of Redfearn and Coffin, both of whom were no longer employed by theCompany at the time of the hearing; the inherent improbability that Redfearn andTodd made certain statements Williams attributed to them; 3 the documented natureof the Company's difficulties with Williams in the months preceding his discharge;and the absence of any other evidence of antiunion activity by the Company, par-ticularly in the light of evidence that Williams was by no means the only activeunion adherent and that the Union had filed a representation petition only 2 weeksbefore the hearing.The most suspicious circumstance tending to support General Counsel's case isthe Company's failure to investigate carefully the Williams-Bright episode on Oc-tober 3 before discharging Williams.The failure of either party to call as wit-nesses either Bright or Doff Crew Instructress Bickley leaves the episode in someobscurity,4 particularly as I was not favorably impressed with the credibility ofSherry Free, who testified for the Company as to the conversation between Williamsand Bright.But it was not altogether unreasonable, especially in the light of recentcomplaints againstWilliams, for the Company to rely on the report of ForemanJones, and there is considerable merit to the Company's point that as Bright was amere trainee,Williams would scarcely have singled her out for a discussion as tothe performance of the machine.There is evidence, or more accurately, testi-mony which was not objected to, that after the charge was filed Bright told CoffinthatWilliams had interrupted her work and that she had complained about theinterruption.In essence, General Counsel's case is that Williams became a target after he startedunion activity, and that all his difficulties with the Company, culminating in dis-charge, were the result of company hostility to the Union and to Williams in hisrole as a union protagonist.At most, this record gives rise to mere suspicion thatthis occurred.I find that General Counsel failed to establish his case by a pre-ponderance of the evidence, but this, of course, is because of the credibility resolu-tions made above.There is evidence, which I credit over the partial denial of Foreman Richardson,that in May he asked Williams' wife and another employee, who were coming towork together, what they thought of the Union, and asked Mrs. Williams what theUnion would do for them that the Company could not do. Assumingarguendothat this interrogation, apparently engaged in contrary to company directions to itsforemen, violated Section 8 (a) (1) of the Act, it was too isolated to warrant theissuance of a remedial order. SeeAmerican Gilsonite Company,122 NLRB 1006;Canton Carp's, Inc.,130 NLRB 1451;International Ladies Garment Workers Union,AFL-CIO (Twin-Kee Manufacturing Co., Inc.),130 NLRB 614;International Wood-workers of America, AFL-CIO (Central Veneer, Incorporated),131NLRB 189,190, 196;The Great Atlantic & Pacific Tea Company, Inc.,129 NLRB 757, 760.CONCLUSIONS OF LAW1.Respondentisengaged in commercewithinthe meaningof the Act.2.The Unionis a labor organization within the meaning ofthe Act.S Particularly, Redfearn's alleged offer to get Williams' personnel records "wiped clear,"and Todd's alleged references to cancellation of all coffee and cafeteria privileges and toWilliams' being so "stupid" that Todd did not see how Williams' wife could stand him'General Counsel in his brief argues that Respondent's failure to call these and certainother witnesses gives rise to an inference that their testimony would have been adversetoRespondentI draw no such inferenceThe four cases cited by General Counsel areplainly distinguishable in that three deal with a failure to produce certain businessrecords of which the respondent in each case had knowledge and which could have docu-mented its defense, and the fourth(Satilla Rural Electric Membership Corporation,129NLRB 1084, 1091) deals with a respondent's failure to call witnesses whose testimony,had it been elicited by General Counsel and been favorable to him, "would have beencumulative " 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Respondent has not engaged in the unfair labor practices alleged in paragraphs7(b) to (e), and 9 of the complaint.4.Respondenthas engaged in no unfairlaborpracticeswhichwould warrant theissuance of a remedial order.RECOMMENDED ORDERThe complaint herein should be, and herebyis, dismissed.Texas Boot Manufacturing Company, Inc.andBoot and ShoeWorkers' Union,AFL-CIO.Case No. 26-CA-1345. June 27,1963DECISION AND ORDEROn February 26, 1963 Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engaged incertain other unfair labor practices and recommended dismissal ofthe complaint as to them. Thereafter, the Respondent and the Gen-eral Counsel filed exceptions to the Intermediate Report and support-ing briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and briefs, and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner, with the following additions andmodifications.The Trial Examiner found that on March 28 and 29, 1962, Presi-dent Vise read a prepared speech to employees containing the follow-ing remarks :This is the reason that I am against the Union and that TexasBoot Company is against the Union. It is simply this. I don'tbelieve that we can do business with the costs the Union willdemand.The only way the Union can enforce its demands onTexas Boot Company is by calling you out on a strike to enforceitsunreasonable demands.This is the history of Unions. SoI want you to know that I am not going to close down this143 NLRB No. 17.